Exhibit 10.1
 

**   Information marked as “redacted**” has been omitted pursuant to a request
for confidential treatment and has been filed with the Securities and Exchange
Commission.

CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
     This Settlement and License Agreement (“Agreement”) is entered into between
Synergetics USA, Inc., and all of its Affiliates and successors-in-interest, on
the one hand (“SYNERGETICS”) and Alcon, Inc., and all of its Affiliates and
successors in-interest, on the other hand (“ALCON”) as of the day that both this
Agreement and the Supply Agreement, in substantially the form appended hereto as
Exhibit C, are fully executed (“Effective Date”). SYNERGETICS and ALCON are
referred to herein individually as “Party” and collectively as “the Parties.”
Entities other than the Parties are referred to herein as “Third Party” or
“Third Parties.”
     WHEREAS, the Parties are presently engaged in litigation in Synergetics
USA, Inc. v. Alcon Laboratories, Inc. and Alcon, Inc. No. 08-CV-3669
(DLC) pending in the United States District Court for the Southern District of
New York (the “New York Litigation”); and in Alcon Research, Ltd. v. Synergetics
USA, Inc. and Synergetics, Inc. No. 4:08-cv-00609-Y pending in the United States
District Court for the Northern District of Texas (the “Fort Worth Litigation”),
both cases sometimes referred to herein as “the Litigation”;
     WHEREAS, recognizing the expense, time, and uncertainty associated with
continued litigation, the Parties have agreed to settle the Litigation, without
any party admitting liability to any other party, on the terms and conditions
set forth in this Agreement;
     WHEREAS, the Parties have agreed to effect such settlement by
cross-licensing certain patent rights specified herein and entering a supply
agreement on terms provided herein;

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 1 of 24

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the recitals stated above, and the
agreements and promises set forth below and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
     I. Definitions
     1.0. The following capitalized terms used in this Agreement shall have the
meanings set forth below:
     1.1 “Affiliate” shall mean, as used in identifying the Parties above and
when otherwise used in conjunction with the name of a Party to this Agreement,
all parents, subsidiaries or other entities, now or hereafter, controlling,
controlled by, or under common control with, the Party. For these purposes,
“control” (and its correlative meaning, “controlling,” “controlled by,” and
“under common control with”) means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of the
entity in question (whether through majority ownership of voting securities or
other ownership interests or by agreement, including without limitation
partnership or management agreements).
     1.2 “ALCON Products” shall mean any vitreoretinal surgical products as
made, used, sold, offered for sale, leased, licensed, imported, or otherwise
disposed of by or on behalf of ALCON or any of its predecessors in interest
anywhere in the world, provided such products were commercially available to end
users in the United States on or before the Effective Date (including units of
such equipment actually made, used, sold, offered for sale, leased, licensed,
imported or otherwise disposed of after the Effective Date), whether under a
trademark or service mark owned or licensed by ALCON or otherwise, including
without limitation: surgical consoles, light sources (of any kind, whether

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 2 of 24

 



--------------------------------------------------------------------------------



 



integral or stand-alone), lasers (of any kind, whether integral or stand-alone),
fiber optic illuminators (some of which are also known as light pipes), laser
probes, cutting probes, and all surgical packs for use with ALCON’s surgical
consoles (including without limitation all variations of AccuPaks, Total Plus
Packs, PicPaks and Custom Packs).
     1.3 “SYNERGETICS Products” shall mean any vitreoretinal surgical equipment
as made, used, sold, offered for sale, leased, licensed, imported, or otherwise
disposed of by or on behalf of SYNERGETICS or any of its predecessors in
interest anywhere in the world, provided such products were commercially
available to end users in the United States on or before the Effective Date
(including units of such equipment actually made, used, sold, offered for sale,
leased, licensed, imported or otherwise disposed of after the Effective Date),
whether under a trademark or service mark owned or licensed by SYNERGETICS or
otherwise, including without limitation: stand-alone light sources, lasers,
fiber optic illuminators (also known as light pipes), laser probes, and all
surgical packs for use in vitreoretinal surgery (including without limitation
all variations of I-Packs).
     1.4 “Commercially available to end users”, even though not capitalized,
shall mean that a purchaser of vitreoretinal surgical products could have
ordered and obtained delivery of a product and/or the feature in question in at
least the United States of America and/or European countries. Products that are
only available to end users in prototypes, for clinical testing or evaluation,
or for product development purposes, and products that are available only under
confidentiality agreements or pursuant to a consulting relationship between the
end user and the supplier are not “commercially available to end users.”

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 3 of 24

 



--------------------------------------------------------------------------------



 



     1.5 “Licensed ALCON Patents” shall mean [redacted**], together with any
United States or foreign patents or patent applications claiming priority in
whole or in part to any of said patents or applications, including without
limitation any reissues, renewals, extensions, divisions, continuations,
continuations-in-part, or reexaminations thereof, regardless of whether or not
any such reissues, renewals, extensions, divisions, continuations,
continuations-in-part, or reexaminations have been issued or filed as of the
Effective Date.
     1.6 “Licensed SYNERGETICS Patents” shall mean [redacted**], together with
any United States or foreign patents or patent applications claiming priority in
whole or in part to any of said patent applications and patents, including
without limitation any reissues, renewals, extensions, divisions, continuations,
continuations-in-part, or reexaminations thereof, regardless of whether or not
any such reissues, renewals, extensions, divisions, continuations,
continuations-in-part, or reexaminations have been issued or filed as of the
Effective Date.
     1.7 “Supply Agreement” shall mean that certain agreement entered by and
between the Parties contemporaneously herewith under which Synergetics shall
supply certain products to Alcon, as further described in Section 4.2, and which
shall be substantially in the form appended hereto in Exhibit C.
     1.8 “Valid Claim” shall mean any unexpired claim of an issued patent
contained in the Licensed Patents of ALCON or SYNERGETICS that has not been held
invalid or unenforceable by an unappealable or unappealed decision of a court of
competent jurisdiction.
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 4 of 24

 



--------------------------------------------------------------------------------



 



II. Release and Dismissal of the Litigation
     2.1. Dismissal. Within five (5) business days of SYNERGETICS’s receipt of
the payment specified in paragraph 4.1 below, the Parties shall file, in the
U.S. District Court for the Fort Worth Litigation and in the U.S. District Court
for the New York Litigation, mutually agreed upon stipulations of dismissal with
prejudice and without costs in substantially the forms attached hereto as
Exhibits A and B. The Parties shall also take any such additional steps that may
be necessary to secure such dismissals of the Litigation, each at its own
expense.
     2.2 Mutual Release.
     a. Each Party (“Releasor” as used in this Section 2.2) on behalf of itself
and each of its subsidiaries, and each of its successors and assigns, hereby
forever releases, discharges and acquits the other Party, its successors and
assigns, and each of its or their respective officers, directors, employees or
agents (collectively, “Releasees” as used in this Section 2.2), from any and all
rights, claims, obligations, liabilities, causes of action, costs, damages,
losses, expenses, compensation, and demand of every kind or nature, whether
known or unknown, that are based in whole or in part on any conduct occurring on
or before the Effective Date, including without limitation:
          (i) claims that relate in any way to all claims that have been
asserted or could have been asserted in any respect whatsoever in the
Litigation;
          (ii) claims that would rely upon, cite, describe, or otherwise
reference the conduct or actions of the Releasees, or any of them, that took
place, or in the case of continuing conduct began, any time before the Effective
Date;

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 5 of 24

 



--------------------------------------------------------------------------------



 



          (iii) claims for reimbursement of litigation expenses, costs or
attorney’s fees for or relating in any way to the Litigation, including without
limitation claims for duplicating expenses, database costs, and any other costs
or discovery expenses;
          (iv) any subrogated or derivative claims relating to the Litigation;
          (v) any claims for indemnification relating to the Litigation; and
          (vi) any and all claims arising out of the Releasees’ relationships
with any Releasor, including, but not limited to, any claims arising out of the
Parties’ competitive relationship through the Effective Date.
     b. The provisions of this Paragraph may not be disclaimed, voided or
otherwise circumvented in any manner including, but not limited to, by express
allegation or averment in any pleading or document filed with a court in any
action brought against the Releasees, or any of them, after the Effective Date,
and any such attempt to disclaim, void or otherwise circumvent the provisions of
this Paragraph by Releasor shall be deemed a material breach of this Settlement
Agreement for which damages shall be recoverable by Releasees.
     c. Without limiting the foregoing, Releasors stipulate and agree that
(i) no pre-settlement conduct or behavior of the Releasees, or any of them, may
be used to support any claim or action by a Releasor against the Releasees, or
any of them, after the Effective Date, (ii) no evidence of any such conduct or
behavior shall be offered into evidence in any claim or action brought by a
Releasor against the Releasees, or any of them, after the Effective Date, and
(iii) any such evidence would be inadmissible if offered into evidence by the
complaining Releasor in any such claim or action brought against the Releasees
after the Effective Date.

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 6 of 24

 



--------------------------------------------------------------------------------



 



     2.3 Global Scope. The releases set forth in Section 2.2, above, are global
in scope and shall be applied and enforced beyond the territorial boundaries of
the United States to the Parties’ activities anywhere in the world.
     2.4 Express Reservation of Rights. Notwithstanding any of the other
provisions of this Agreement, including the releases set forth in Section 2.2
above, each Party expressly reserves the right, in the event that such Party is
accused of patent infringement in any future litigation, to challenge, on any
basis, the validity, enforceability or claimed infringement of the patent or
patents asserted against such Party, including without limitation the Licensed
ALCON Patents, the Licensed SYNERGETICS Patents, and any patents the Parties own
or control now or may own or control in the future.
     2.5 Confidential and Highly Confidential Discovery Material. The provisions
of the applicable protective orders of confidentiality entered into in the
Litigation shall survive this Agreement and Exhibits.
III. Covenants Not to Sue, Cross-Licenses and Enforcement
     3.1 ALCON’s Covenant Not to Sue. ALCON hereby covenants not to sue
SYNERGETICS or SYNERGETICS’s customers, distributors, resellers, or the end
users of any SYNERGETICS Products, other than its “Pinnacle 360°” product line,
on any claim of patent infringement under any patents owned or otherwise
enforceable by ALCON as of the Effective Date based upon the manufacture, use,
sale, offer for sale, importation or other disposal of SYNERGETICS Products at
any time after the Effective Date. Patent infringement issues, if any,
concerning the “Pinnacle 360°” product line or products introduced in the United
States or elsewhere after the

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 7 of 24

 



--------------------------------------------------------------------------------



 



Effective Date shall be addressed using the Future Dispute Resolution procedure
set forth in Article VII below.
     3.2 SYNERGETICS’s Covenant Not to Sue. SYNERGETICS hereby covenants not to
sue ALCON or ALCON’s customers, distributors, resellers, or the end users of any
ALCON Products on any claim of patent infringement under any patents owned or
otherwise enforceable by SYNERGETICS as of the Effective Date based upon the
use, sale, offer for sale, importation, or other disposal of ALCON Products at
any time after the Effective Date. Patent infringement issues, if any,
concerning products introduced in the United States or elsewhere after the
Effective Date shall be addressed using the Future Dispute Resolution procedure
set forth in Article VII below.
     3.3 License to SYNERGETICS. ALCON hereby grants to SYNERGETICS a
nonexclusive, fully paid up, global license, with no right to sublicense, under
the Licensed ALCON Patents to make, have made, use, sell, offer for sale and
import SYNERGETICS Products. For clarity, the foregoing license is strictly
limited to SYNERGETICS and does not include a right for SYNERGETICS to
manufacture SYNERGETICS Products for Third Parties or sell SYNERGETICS Products
to Third Parties other than its distributors or end users of its products.
     3.4 License to ALCON. SYNERGETICS hereby grants to ALCON a semi-exclusive,
fully paid up, global license, with no right to sublicense, under the Licensed
SYNERGETICS Patents, to have made in accordance with the terms of the Supply
Agreement, use, sell, offer for sale and import the products described in the
Supply Agreement that require this license (the “Licensed Product(s)”). As used
in this Section 3.4, the term “semi-exclusive” means that the Licensed
SYNERGETICS Patents hereafter shall not be licensed to any Third Party for any
purpose. (ALCON

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 8 of 24

 



--------------------------------------------------------------------------------



 



acknowledges the existence of a license to a portion of the Licensed SYNERGETICS
Patents previously granted by Synergetics to [redacted**].) The semi-exclusive
license granted to ALCON hereunder shall not, however, impair in any way the
right of SYNERGETICS to make, use, sell, offer to sell or import under the
Licensed SYNERGETICS Patents. Except as expressly provided in Section 3.3
hereof, SYNERGETICS shall have no right to make, use, sell, offer for sale or
import any product incorporating ALCON proprietary technology [redacted**] for
itself, [redacted**] or any other Third Party. For further clarity, the license
granted under this Section 3.4 is strictly limited to ALCON and does not include
a right for ALCON: i) to manufacture the Licensed Products for itself, except
that ALCON shall have such right under certain circumstances as provided by
Section 8.1 of the Supply Agreement; ii) to manufacture the Licensed Products
for Third Parties; or (iii) to sell such Licensed Products to Third Parties,
except that ALCON shall have the right to sell the Licensed Products to its
distributors or customers including without limitation end users of its
products, so long as such Licensed Products are labeled and branded as ALCON
products.
     3.5 No Patent Assignment. Nothing in this Agreement is intended to nor
shall it constitute an assignment of any ownership rights in the Licensed ALCON
Patents to SYNERGETICS, or assignment of any ownership rights in the Licensed
SYNERGETICS Patents to ALCON. ALCON shall not have any right to sue Third
Parties for infringement of the Licensed SYNERGETICS Patents, except as provided
below in Section 3.6, Enforcement; nor shall SYNERGETICS have any right to sue
Third Parties for infringement of the Licensed ALCON Patents. The Parties
understand and agree that they are not required to record the licenses granted
under Sections 3.3 or 3.4 in any public or
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 9 of 24

 



--------------------------------------------------------------------------------



 



governmental register in the United States or any foreign country, and shall not
do so. The Parties similarly understand that they are under no obligation to
mark any products licensed under this Agreement with the patent numbers of the
licensing Party, except as required under the Supply Agreement.
     3.6 Enforcement. If at any time during the term hereof, ALCON learns of an
unlicensed Third Party sale of a vitreoretinal product reasonably believed to be
within the scope of any of the Licensed SYNERGETICS Patents, ALCON shall use
reasonable efforts to promptly notify SYNERGETICS of such Third Party sale. If
SYNERGETICS does not agree that such product falls within the scope of the
Licensed SYNERGETICS Patents, the Parties agree to submit the matter to binding
arbitration pursuant to procedures and an arbitrator to be agreed upon by the
Parties, or in the absence of agreement, pursuant to an arbitrator appointed by,
and the arbitration to be conducted in accordance with the Expedited Procedures
of the Commercial Dispute Resolution Procedures of the American Arbitration
Association in Houston, Texas, with the issue to be decided within thirty
(30) days after submission of the issue. Within the later of one hundred twenty
(120) days of receiving such notice from ALCON or an arbitration decision that
the Third Party product does fall within the scope of the Licensed SYNERGETICS
Patents, SYNERGETICS shall take action to stop the allegedly infringing Third
Party sales. In the event that SYNERGETICS either fails to initiate litigation
within the one hundred twenty (120) day period or fails to secure a court order
or a binding agreement prohibiting the continued sale of the Third Party product
within a reasonable time, such failure, if uncured, shall permit ALCON, after
notice to SYNERGETICS, to initiate and control litigation to stop such Third
Party sales, to which litigation SYNERGETICS agrees to be joined and shall
reasonably

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 10 of 24

 



--------------------------------------------------------------------------------



 



cooperate at ALCON’s expense. ALCON shall be allowed to retain all monetary
damages awarded from such litigation initiated by ALCON.
     IV. Consideration
     4.1 ALCON’s Payment. In consideration of the paid-up license granted to
ALCON in Section 3.4 hereof, and adjusted for the value of the paid-up license
granted to Synergetics in Section 3.3 hereof, ALCON shall pay SYNERGETICS thirty
million dollars ($30,000,000.00) in United States currency within five
(5) business days of the Effective Date. Such payment shall be made by wire
transfer to the following account and in accordance with the following
instructions:
[redacted**]
     4.2 Supply Agreement. The Parties agree to execute a supply agreement
contemporaneous with the execution of this Agreement, substantially in the form
appended hereto as Exhibit C (“Supply Agreement”).
     4.3 Other Consideration. ALCON and SYNERGETICS have granted the respective
releases, covenants and rights specified herein in consideration for reciprocal
grants from the other Party. The Parties acknowledge the sufficiency of the
consideration exchanged under this Agreement and nothing shall void or otherwise
affect the finality of the releases hereunder.
 

**   This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 11 of 24

 



--------------------------------------------------------------------------------



 



     V. Representations and Warranties
     5.1 SYNERGETICS Representations and Warranties. SYNERGETICS represents and
warrants to ALCON only that (a) it has all requisite legal right, power and
authority to execute, deliver and perform this Agreement and Exhibits; (b) it
owns, or owns the exclusive right to assert, the Licensed SYNERGETICS Patents,
and that no Third Party owns any right to recover for infringement of the
Licensed SYNERGETICS Patents; (c) all named inventors of any of the Licensed
SYNERGETICS Patents have retained no rights (including without limitation rights
to sue and rights of reversion) in such patents that would permit them to make a
claim against ALCON; and (d) it has not granted and will not grant any licenses
or other rights, under the Licensed SYNERGETICS patents or otherwise, that would
conflict with the licenses and rights granted to ALCON hereunder or prevent
ALCON’s exercise of these licenses and rights.
     5.2 ALCON Representations and Warranties. ALCON represents and warrants to
SYNERGETICS only that (a) it has all requisite legal right, power and authority
to execute, deliver and perform this Agreement and Exhibits; (b) it owns, or
owns the exclusive right to assert, the Licensed ALCON Patents, and that no
Third Party owns any right to recover for infringement of the Licensed ALCON
Patents; (c) all named inventors of any of the Licensed ALCON Patents have
retained no rights (including without limitation rights to sue and rights of
reversion) in such patents that would permit them to make a claim against
SYNERGETICS; and (d) ALCON has not granted and will not grant any licenses or
other rights, under the Licensed ALCON Patents or otherwise, that would conflict
with the licenses and rights granted to SYNERGETICS hereunder or prevent
SYNERGETICS’s exercise of these licenses and rights.

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 12 of 24

 



--------------------------------------------------------------------------------



 



     5.3 Indemnification for Breach of Representations and Warranties. In the
event of a material breach of any of the representations and warranties under
this Article V, the Party harmed by such breach (“Indemnitee”) shall be
indemnified and held harmless by the Party giving the representations or
warranties (“Indemnitor”) from and against all Third Party claims and related
costs, attorneys’ fees and other expenses brought against or incurred by said
harmed Party as a consequence of such breach. If any Party becomes aware that it
is in breach of Section 5.1 (b) or (c) or Section 5.2 (b) or (c) that is not
material to the licenses and other rights granted under this Agreement, the
Party making the representation or warranty causing said technical breach shall
promptly cure said breach. A Party that becomes aware of such a non-material
breach by the other shall give notice in accordance with Section 8.2 and a
reasonable opportunity to cure before initiating dispute resolution under
Article VII of this Agreement. Any demand for indemnification under this
Section 5.3 shall be subject to the provisions of Article VII (Future Dispute
Resolution) of this Agreement. The Indemnitee shall only be entitled to such
indemnification if: (i) the Indemnitee has, at its own expense, promptly given
the Indemnitor written notice of such Third Party claim, such prompt notice not
to exceed ninety (90) days after receipt of such a Third Party claim or the date
on which the Indemnitee knew or should have reasonably known that such claim for
indemnification under this section 5.3 existed; and (ii) the Indemnitor has been
promptly granted the right to take control of the settlement and defense of such
claims with counsel reasonably acceptable to the Indemnitee. The Indemnitee
shall at all times reasonably cooperate in the settlement and defense of such
Third Party claims and shall make available all records, materials and other
relevant matter reasonably requested by the Indemnitor in connection with such
claims. No Party shall have the right to settle any Third Party claims in a
manner that

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 13 of 24

 



--------------------------------------------------------------------------------



 



materially diminishes the rights or interests of the other without that other
Party’s prior written consent, which shall not be unreasonably withheld or
delayed. The Indemnitor shall not be liable for any settlement made without its
prior written consent.
     5.4 Assurance of Cooperation to Implement Agreement. SYNERGETICS and ALCON
each agree to promptly execute and deliver at no additional cost to the other
such additional releases, agreements, instruments or other documents as may be
reasonably necessary to give effect to this Agreement and/or Exhibits.
VI. Term and Termination
     6.1 Term. If not earlier terminated pursuant to this Article 6, this
Agreement shall remain in effect until the expiration of the last to expire of
the Licensed SYNERGETICS Patents issued in the United States on or before the
Effective Date, or such time as no Valid Claim of any Licensed SYNERGETICS
Patent issued in the United States covers the making, using or selling of the
Licensed Products, whichever first occurs.
     6.2 Termination. This Agreement and the rights and obligations specified
herein may be terminated at any time upon the mutual written agreement of the
Parties.
     6.3 Bankruptcy. Any licenses or rights granted under or pursuant to this
Agreement are, and shall otherwise be deemed to be, for purposes of Section
365(n) of Title 11, US Code (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code. Any filings made by either Party under the Bankruptcy Code shall
constitute a Material Breach of this Agreement.

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 14 of 24

 



--------------------------------------------------------------------------------



 



     6.4 Survival. The provisions of Articles II, III, V, Section 6.3 of
Article VI, Article VII, and Article VIII shall survive expiration or any
termination of this Agreement.
VII. Future Dispute Resolution
     7.1. CEO Discussions. Before initiating any litigation against each other,
the Parties shall endeavor to amicably resolve any dispute arising out of this
Agreement or any other dispute pertaining to the respective businesses of the
Parties. Before initiating any litigation, including without limitation
litigation arising out of or related in any way to this Agreement, to the
SYNERGETICS Patents or the ALCON Patents, to the SYNERGETICS Products or the
ALCON Products, or otherwise arising out of the business activities of the
Parties, the Parties agree that the Chief Executive Officer of the party that
proposes to initiate litigation (the “Initiating Party”) shall contact the Chief
Executive Officer of the other party to attempt to resolve any dispute
informally without resort to litigation, contemporaneously with or before giving
any written notice of the existence of a dispute. The Chief Executive Officers
may resolve the dispute themselves, or may designate other representatives to
discuss and attempt in good faith to resolve the dispute. Each party shall work
diligently to address the concerns raised by the other, and in any event shall
attempt to resolve the dispute within thirty (30) days of being notified in
writing of the existence of a dispute, or such other length of time as the
Parties may both agree upon in writing.
     7.2. Mediation. In the event that the Parties are not able to resolve their
dispute pursuant to and within the time provided by paragraph 7.1, above, the
Parties agree that before initiating any litigation against each other, the
Parties shall submit any disputes to non-binding mediation in Houston, Texas
with a mutually acceptable mediator; provided, however, that the Parties’
obligations

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 15 of 24

 



--------------------------------------------------------------------------------



 



to mediate shall not prejudice any Party’s right to seek injunctive relief from
an appropriate court following the mediation. After the expiration of the time
period provided in paragraph 7.1 above, the Parties shall have ten (10) business
days to pick a mediator to hear the dispute. If the Parties are unable within
ten (10) business days to agree upon a mediator, the Parties shall utilize a
mediator selected by JAMS from among its panel of former jurists. The Parties
agree not to initiate any action before any court with respect to such dispute
until the earlier of the completion of the mediation or ninety (90) days after
the party proposing to initiate litigation has given written notice of the
dispute to the other party. In the event that mediation is unsuccessful, until
the end of a period of sixty (60) days following completion of the mediation or
one hundred fifty (150) days following written notice of the dispute, whichever
is earlier, no party other than the Initiating Party may bring litigation to
resolve the dispute. The Initiating Party’s choice of forum for such litigation
shall be subject to the rights of the other party to challenge the forum for any
reason contemplated by the applicable procedural rules and case law.
     7.3. The Parties agree that nothing in this Agreement shall be construed as
precluding a party from seeking injunctive relief following completion of the
mediation or otherwise altering the legal standard for the imposition of such
relief under the appropriate legal standards. The Parties further agree that a
Party’s participation in, or delays resulting from, the dispute resolution
procedures described herein shall not be used either in support of or in
opposition to any claim or defense, whether equitable or at law, in any
subsequent litigation.
     7.4. Nothing in this Article VII precludes any party from complying with
any regulatory or legal reporting requirement or otherwise making submissions to
regulatory or administrative agencies required by law that might affect the
other Party, or objecting to regulatory or administrative agency

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 16 of 24

 



--------------------------------------------------------------------------------



 



decisions (e.g. patent opposition proceedings) that might involve any other
Party, provided that timely, advanced notice is provided to such other Party of
such actions related to proceedings in which such other Party is involved. In
addition, nothing in this Article VII shall prevent a Party from filing an
action if such filing is reasonably believed to be required to avoid a statute
of limitations bar; provided, however, that such filing shall not otherwise
affect the obligation of the filing Party to comply with the provisions of this
Article VII, and the filing Party shall, if possible and to the extent legally
permitted, delay formal service of process on the other Party until completion
of the associated dispute resolution process of this Article VII.
     7.5 For clarity, the disputes referred to in this Article VII do not
include matters covered by Section 3.6
VIII. Miscellaneous Provisions
     8.1 Entire Agreement, Modification, Waiver. This Agreement and attached
Exhibits and the Supply Agreement constitute and contain the entire agreement
between the Parties and supersede any and all prior agreements, representations,
negotiations, conversations, correspondence, understanding, and letters, whether
oral or written, of any kind or nature, respecting the subject matter hereof. In
entering into this Agreement, each Party acknowledges that it is not relying on
any representation, of any kind or manner, from the other Party other than those
specifically set forth in Article V (and for which the exclusive remedies are
set forth in that Article). This Agreement may be amended or modified or one or
more provisions hereof waived, only by a written instrument signed by the
Parties. No failure or delay of either Party to require performance by the other
Party of any provision of this Agreement shall in any way adversely affect such
Party’s right to require full

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 17 of 24

 



--------------------------------------------------------------------------------



 



performance of the same or different provisions of this Agreement. No waiver by
one Party of a breach of any provision of this Agreement shall constitute a
waiver by such Party of any succeeding breach of the same or different
provisions. The only licenses and rights granted under this Agreement are those
specifically and explicitly set forth herein, and no implied licenses are
granted hereunder.
     8.2 Notices. All notices required or permitted to be given hereunder shall
be in writing and shall be deemed delivered (i) upon receipt if delivered by
hand, (ii) the next business day after being sent by prepaid,
nationally-recognized, overnight air courier, (iii) five (5) business days after
being sent by registered or certified airmail, return receipt required, postage
prepaid, and (iv) upon transmittal when transmitted by confirmed telecopy
(provided that such notice is followed by notice pursuant to any of (i) —
(iii) above). All notices shall be addressed as follows:
     If to SYNERGETICS:
Chief Executive Officer
Synergetics USA, Inc.
3845 Corporate Centre Drive
O’Fallon, MO 63368
with a Copy to:
General Counsel
Synergetics USA, Inc.
3845 Corporate Centre Drive
O’Fallon, MO 63368

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 18 of 24

 



--------------------------------------------------------------------------------



 



     If to ALCON:
Joanne Beck
General Manager
Alcon, Inc.
Bosch 69, P.O. Box 62
CH-6331 Hunenberg, Switzerland
Phone: 41 + 41 785 8858
Facsimile: 41 + 41 785 8889
with a copy to:
Elaine Whitbeck
Senior Vice President & General Counsel
Alcon Laboratories, Inc.
6201 South Freeway
Forth Worth, Texas 76134-2099
Phone: (817) 551-8693
Facsimile: (817) 568-7579
     8.3 Confidentiality. Neither this Agreement, nor any of its terms, shall be
disclosed to any person or entity without the prior written consent of all
Parties, except that this Agreement and its terms may be disclosed (i) to any
insurer, reinsurer, attorney or auditor of the Parties after such person or
entity is first advised that the disclosure is subject to the confidentiality
provisions of this Agreement; (ii) to any of the Parties’ attorneys, accountants
or tax preparers after such person is first advised that the disclosure is
subject to the confidentiality provisions of this Agreement; and (iii) to any
other person or entity if and to the extent required by any law, court order,
rule, regulation, or other public disclosure requirement (including exchange
requirements or the NASD’s requirements, as applicable), in the opinion of
counsel for the disclosing Party. Notwithstanding the above, the Parties have
agreed to the form of the SYNERGETICS press release attached hereto as
Exhibit D, which may be released at any time after the execution of this
Agreement. ALCON shall not issue a press release

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 19 of 24

 



--------------------------------------------------------------------------------



 



on the subject of this Agreement or the Supply Agreement without the prior
written consent of SYNERGETICS, which consent shall not be unreasonably
withheld. The Parties shall be entitled to use the information presented in said
press releases to respond to specific, direct inquiries from shareholders, stock
market analysts, customers or other Third Parties regarding this licensing
transaction between SYNERGETICS and ALCON. Both Parties shall utilize reasonable
efforts to ensure that the press releases and the information presented therein
are not used for any other purposes, including without limitation, promotional
activities conducted by the respective marketing personnel and/or sales forces
of SYNERGETICS and ALCON.
     8.4 No Admissions By The Parties.
     a. This Agreement is the result of a compromised resolution of disputed
claims between the Parties. The Parties agree that this Agreement shall not be
construed as an admission or concession of liability, non-liability,
responsibility or wrongdoing by any Party to this Agreement.
     b. The Parties further agree that this Agreement is not, and shall not be
construed as, reflective or adoptive of any particular position, claim
construction or scope, analysis or interpretation as to the facts or nature of
any claim.
     c. All actions taken and statements made, whether orally or in writing, by
the Parties, or by their respective representatives, relating to this Agreement
or participation in this Agreement, including its development and
implementation, shall not be used as evidence for any purpose in any other
disputed matter.
     8.5 No Construction Against Any Party. The wording of this Agreement was
reviewed and accepted by legal counsel for each Party before being signed by
them, and no Party shall be

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 20 of 24

 



--------------------------------------------------------------------------------



 



entitled based on the identity of the drafter to have any wording of this
Agreement construed against any other Party in the event of any dispute arising
between them.
     8.6 No Assignment of Agreement. No Party hereto shall assign this Agreement
without first obtaining the written consent of the other Party hereto; provided,
however, that consent shall not be required for any assignment of this Agreement
by a Party to a current or future Affiliate, nor shall consent be required for
assignment by a Party hereto as a consequence of merger, change of control, sale
or transfer of all or substantially all of the assets of its vitreoretinal
surgical business, consolidation, or by operation of law. Notwithstanding the
foregoing, any provisions of this Agreement that are not yet fully performed at
the time of the assignment shall extend to and be binding upon the Parties
hereto and their successors and assigns. Any attempted assignment of this
Agreement without such consent, except as provided herein, shall be void.
     8.7 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States and the laws of the State of
Delaware without regard to principles of conflicts of law. This provision is a
choice of law provision only and not a choice of forum provision. The Parties
shall not assert in any future litigation that their choice of law makes any
forum more or less appropriate than any other forum.
     8.8 Counterparts. This Agreement may be signed in counterparts, each of
which shall be deemed an original, and a copy or facsimile of the fully-executed
Agreement shall be as valid as the original. This Agreement shall be amended
only in writing by duly authorized officers of the Parties, which amendment may
also be signed in counterparts. No amendment is required to give notice of a

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 21 of 24

 



--------------------------------------------------------------------------------



 



change of address, contact information, or other modifications to the
notification provisions of Section 8.2; however, any such notice shall be given
in accordance with the provisions of Section 8.2.
     8.9 No Third-Party Beneficiaries. Nothing in this Agreement shall confer
any rights or remedies upon any individual person or Third Party. Nevertheless,
this Agreement is binding upon the Parties and their Affiliates.
     8.10 Headings. The headings and captions are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
     8.11 Non-Agency. Nothing in this Agreement is intended or shall be deemed
to constitute a partnership, agency, employer-employee, or joint venture
relationship between the Parties. No Party shall incur any debts or make any
commitments for the other. There is no fiduciary duty or special relationship of
any kind between the Parties to this Agreement. Each Party expressly disclaims
any reliance on any act, word, or deed of any other Party in entering into this
Agreement.
     8.12 Severability. If any provision or portion of a provision of this
Agreement is held by a court of competent jurisdiction to be invalid under any
applicable statute or rule of law, such court is authorized to modify such
provision to the minimum extent necessary to make it valid, and the remaining
provisions or portions of provisions of this Agreement shall in no way be
affected or impaired thereby.
     8.13 Costs. Each Party shall bear its own costs, expenses and attorneys’
fees in connection with the Litigation, the preparation of this Agreement, and
performance hereunder. However, in addition to other rights and remedies
provided in this Agreement, in the event of litigation between the Parties
concerning the scope, enforcement or breach of this Agreement, if one Party
prevails in such

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 22 of 24

 



--------------------------------------------------------------------------------



 



litigation by obtaining a Rule 12(b)(6) dismissal, summary judgment, or judgment
as a matter of law of all or substantially all claims pleaded, then the
prevailing Party shall be entitled to recover, and the other Party shall pay,
all costs and expenses (including without limitation reasonable attorneys’ fees)
incurred by the prevailing Party in such litigation.
SIGNATURE PAGE FOLLOWS

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 23 of 24

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their duly authorized officers
to execute this Agreement as of the dates below.

          SYNERGETICS USA INC.
      By:   /s/ Robert H. Dick         Name:   Robert H. Dick        Title:  
Chairman of the Board        Dated:    this __ day of April, 2010        ALCON,
INC.
      By:   /s/ Joanne Beck         Name:   Joanne Beck        Title:   General
Manager        Dated:   this 22 day of April, 2010              By:   /s/ Stefan
Basler         Name:   Stefan Basler        Title:   Attorney-in-Fact     
Dated:   this 22 day of April, 2010          ALCON LABORATORIES, INC.
      By:   /s/ Stewart Raetzman         Name:   Stewart Raetzman       
Title:   Area President US, and V.P. Global Marketing      Dated:   this 23 day
of April, 2010          ALCON RESEARCH, LTD.
      By:   /s/ Elaine E. Whitbeck .         Name:   Elaine E. Whitbeck       
Title:   Senior VP, Chief Legal Officer, General Counsel and Corporate
Secretary      Dated:   this 22 day of April, 2010       

      CONFIDENTIAL SETTLEMENT AND LICENSE AGREEMENT
ALCON AND SYNERGETICS   Page 24 of 24

 



--------------------------------------------------------------------------------



 



Exhibit A
     Stipulated Dismissal (New York Litigation)
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

         
 
:    
 
:    
SYNERGETICS USA, INC.,
:    
 
:   Case No. 08-CV-3669 (DLC)
Plaintiff,
:    
 
:    
v.
:   STIPULATION OF VOLUNTARY
 
:   DISMISSAL WITH PREJUDICE
ALCON LABORATORIES, INC. and
:   PURSUANT TO FED. R. CIV. P. 41
ALCON, INC.
:    
 
:    
Defendants.
:    
 
:    

     Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), it is hereby stipulated by and
between the undersigned counsel for the parties that all claims in the
above-captioned action shall be dismissed with prejudice, with all parties to
bear their own costs and attorneys’ fees.
STIPULATED AND AGREED

                      HANLY CONROY BIERSTEIN SHERIDAN FISHER & HAYES LLP      
MORGAN, LEWIS & BOCKIUS LLP    
 
                    Attorneys for Plaintiff       Attorneys for Defendants
     
 
                   
BY:
          BY:        
 
                   
 
  Paul J. Hanly, Jr., Esquire           J. Gordon Cooney, Jr., Esquire    
 
                    SIMMONS COOPER LLC
                 
 
                   
BY:
                   
 
                   
 
  Derek Y. Brandt, Esquire                

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF SERVICE
     I hereby certify that on this the __ day of April, 2010, the foregoing
Stipulation of Dismissal with Prejudice was served electronically upon:
Paul J. Hanly, Jr., Esquire
Andrea Bierstein, Esquire
HANLY CONROY BIERSTEIN SHERIDAN
FISHER & HAYES LLP
112 Madison Ave., 7th Floor
New York, New York 10016
Tel:   212.784.6401
Fax:   212.213.5949
phanly@hanlyconroy.com
abierstein@hanlyconroy.com
Derek Y. Brandt, Esquire
Emily J. Kirk, Esquire
SIMMONS COOPER LLC
707 Berkshire Boulevard
East Alton, Illinois 62024
Tel:   618.259.2222
Fax:   618.259.2251
dbrandt@simmonscooper.com
ekirk@simmonscooper.com
Counsel for Plaintiff

                  /s/ Heather Fuentes       Heather Fuentes         

 



--------------------------------------------------------------------------------



 



         

Exhibit B
     Stipulated Dismissal (Fort Worth Litigation)
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

           
ALCON RESEARCH, LTD.
  )      
 
  )      
Plaintiff, and
  )      
Counterclaim-Defendant
  )      
 
  )      
ALCON LABORATORIES, INC., and
  )      
ALCON, INC.,
  )     CIVIL ACTION
 
  )     No. 4:08-cv-00609-Y
Plaintiffs,
  )      
v.
  )      
 
  )      
SYNERGETICS USA, INC., and
  )     JURY TRIAL DEMANDED
SYNERGETICS, INC.,
  )      
 
  )      
Defendants and
  )      
Counterclaim-Plaintiffs.
  )      

STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
     Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), it is hereby stipulated by and
between the undersigned counsel for the parties that all claims in the
above-captioned action shall be dismissed with prejudice, with all parties to
bear their own costs and attorneys’ fees.

 



--------------------------------------------------------------------------------



 



STIPULATED AND AGREED TO:

     
Dated:                                          
                                                              
 
   
 
  Alcon
 
   
 
  By Counsel:
 
   
 
  Hunton & Williams LLP
 
   
 
  Stephen S. Maris
 
  State Bar No. 12986400
 
  Hunton & Williams LLP
 
  1445 Ross Avenue, Suite 3700
 
  Dallas, Texas 75202-2799
 
  (T) (204) 979-3000
 
  (F) (214) 880-0011
 
  smaris@hunton.com
 
   
 
  Brian M. Buroker (pro hac vice)
 
  Hunton & Williams LLP
 
  1900 K Street, N.W., Suite 1200
 
  Washington, D.C. 20006
 
  (T) (202) 955-1500
 
  (F) (202) 778-2201
 
  bburoker@hunton.com
 
   
 
  ATTORNEYS FOR ALCON RESEARCH,
 
  LTD., ALCON LABORATORIES, INC.,
 
  AND ALCON, INC.

 



--------------------------------------------------------------------------------



 



     
Dated:                                          
                                                              
 
   
 
  Synergetics
 
   
 
  By Counsel:
 
   
 
  John Booth
 
  Peter V. Schroeder
 
  David L. Joers
 
  BOOTH ALBANESI SCHROEDER LLC
 
  1601 Elm Street
 
  Suite 1950
 
  Dallas, TX 75201-4744
 
  (T) (214) 220-0444
 
  (F) (214) 220-0445
 
  Email: jbooth@ipoftexas.com
 
  pschroeder@ipoftexas.com
 
  djoers@ipoftexas.com
 
   
 
  Nicolas B. Clifford, Jr. (pro hac vice)
 
  Michael H. Longmeyer (pro hac vice)
 
  ARMSTRONG TEASDALE LLP
 
  One Metropolitan Square, Suite 2600
 
  (T) (314) 621-5070
 
  (F) (314) 621-5065
 
  E-mail: nclifford@armstrongteasdale.com
 
  mlongmeyer@armstrongteasdale.com
 
   
 
  ATTORNEYS FOR SYNERGETICS USA,
 
  INC. AND SYNERGETICS, INC.

 



--------------------------------------------------------------------------------



 



Exhibit C
Supply Agreement
[Filed as Exhibit 10.2 to the Form 10-Q for the period ended April 30, 2010]

 



--------------------------------------------------------------------------------



 



Exhibit D
SYNERGETICS Press Release
Synergetics USA Enters Into A Settlement And License Agreement With Alcon
O’FALLON, MO, April     , 2010 — Synergetics USA, Inc., (NASDAQ: SURG) announced
today the signing of a pair of agreements with Alcon Laboratories, Inc. granting
Alcon a license to sell certain patented products manufactured by Synergetics
for worldwide distribution on a co-exclusive basis throughout the extensive
Alcon network and covering the terms of supply of such products to Alcon by
Synergetics. The agreements also settle all litigation between Synergetics and
Alcon.
As provided by the Settlement & License Agreement and Supply Agreement, Alcon
will pay Synergetics approximately $32 million for the right to sell certain
Synergetics’ patented products worldwide and to settle all pending litigation
between the companies. These Agreements also provide for the resolution of any
future disputes through a well-defined mediation process.
“We are pleased to be able to to enter into a long term business relationship
with Alcon, and settle all litigation between the companies,” commented Robert
Dick, Chairman of the Synergetics’ Board. Bob went on to say; “Synergetics
welcomes the opportunity to work with Alcon to provide ophthalmic surgeons
throughout the world with select instruments to enhance their armamentarium in
the treatment of vitreo-retinal diseases.”
About Synergetics USA, Inc.
Standard language

 